         Case 1:21-cv-00005-MMB Document 6                Filed 01/15/21     Page 1 of 2




                    UNITED STATES COURT OF INTERNATIONAL TRADE

                                                     )
AM/NS CALVERT LLC,                                   )
                                                     )
                                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            ) Court No. 21-00005
                                                     )
UNITED STATES,                                       )
                                                     )
       Defendant.                                    )
                                                     )


                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that, pursuant to Rule 75(b) of the Rules of the United States

                                                        Kyle S. Beckrich
Court of International Trade, the undersigned, ________________________________, hereby

enters an appearance as the principal attorney of record for the United States, defendant in this

action, and requests that all papers in connection with this action be served at the address below.



                                                     Respectfully submitted,

                                                     JENNIFER B. DICKEY
                                                     $FWLQJ$VVLVWDQW$WWRUQH\*HQHUDO


                                                     JEANNE E. DAVIDSON
                                                     Director


                                                     s/ Tara K. Hogan
                                                     _____________________________
                                                     TARA K. HOGAN
                                                     Assistant Director
        Case 1:21-cv-00005-MMB Document 6     Filed 01/15/21   Page 2 of 2




                                          s/ Kyle S. Beckrich
                                          ________________________________
                                          KYLE S. BECKRICH
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division
                                          Commercial Litigation Branch
                                          PO Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          Telephone: (202) 616-9322
                                          Facsimile: (202) 305-7644
                                          E-mail: Kyle.Beckrich@usdoj.gov

January 15, 2021                          Attorneys for Defendant




                                    -2-
